Exhibit 10.21

 

GENSYM CORPORATION

 

Description of Compensation Arrangements with Non-Employee Directors

 

Directors of the Company who are also Company employees receive no additional or
special compensation for serving as directors.

 

Following is a description of the compensation arrangements for the Company’s
non-employee directors.

 

The Company pays, and after March 31, 2006 will continue to pay, its
non-employee directors $12,000 annually, plus $1,000 for physical attendance at
each meeting of the board of directors or $500 for participation in a board
meeting telephonically. Non-employee directors also receive a $2,500 quarterly
retainer for each committee on which the director serves. Non-employee directors
are also eligible to receive stock options.

 

Prior to March 31, 2006, each of the Company’s non-employee directors is
required to receive 10%, and may elect to receive up to 100%, of his board
compensation in shares of the Company’s common stock in lieu of cash. Each
director must make his election in increments of 10% and may only change his
election effective as of two specified times each year. Effective March 31,
2006, all non-employee director fees will be paid solely in cash, and Company
common stock will no longer be issued in lieu of cash for any portion of
director compensation (retainers or meeting fees).

 

Additionally, since January 1, 2005, upon initial election as a director, each
non-employee director has been entitled to receive a nonstatuory option to
purchase 10,000 shares of the Company’s common stock and on the first day of
each calendar quarter each non-employee director has been entitled to receive an
option to purchase 2,500 shares. All options granted to directors are granted at
an exercise price equal to the fair market value of the Company’s common stock
on the date of the grant, are immediately exercisable and are exercisable for up
to 10 years from the date of grant. Effective March 31, 2006, options will no
longer be granted to any non-employee director (1) who owns 5% or more of the
Company’s outstanding common stock or (2) if and to the extent the grant would
cause the total number of shares subject to options ever granted by the Company
to the non-employee director to exceed 100,000 (subject to adjustment for
stock-splits, dividends and similar events).